397 U.S. 819 (1970)
TEX TAN WELHAUSEN CO. ET AL.
v.
NATIONAL LABOR RELATIONS BOARD.
No. 1288.
Supreme Court of United States.
Decided May 4, 1970
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Theo. F. Weiss for petitioners.
Solicitor General Griswold, Arnold Ordman, Dominick L. Manoli, Norton J. Come, and Linda Sher for respondent.
L. N. D. Wells, Jr., for Amalgamated Meat Cutters & Butcher Workmen of North America, AFL-CIO, intervenor below.
PER CURIAM.
The petition for a writ of certiorari is granted, the judgment is vacated, and the case is remanded to the United States Court of Appeals for the Fifth Circuit for further consideration in light of H. K. Porter Co. v. National Labor Relations Board, ante, p. 99.
MR. JUSTICE DOUGLAS dissents to the remand.